PER CURIAM.
Magical Cruise Company Limited d/b/a Disney Cruise Line (“DCL”), seeks a writ of certiorari to quash an order requiring it to turn over work product to plaintiff. Because the trial court made no findings to justify ordering the production of work product, we grant the writ and quash the order. See Dismas Charities, Inc. v. Dabbs, 795 So.2d 1038 (Fla. 4th DCA 2001) (granting certiorari and quashing order requiring production of documents, where order failed to make any findings in support of denial of petitioner’s work product objections). As the court did in Dabbs, we remand with instructions to the trial court to reconsider the work product objections and to support any order requiring production of the documents with appropriate findings. Id. at 1039.
CERTIORARI GRANTED.
LAWSON and BERGER, JJ., concur.
PALMER, J., dissents with opinion.